PeR CuRiam.
None of the deeds constituting plaintiffs’ chains of title contains any restriction purporting to limit the use of the property conveyed thereby to residential purposes. Nor does the recorded plat bear any notation indicating that lots appearing thereon are to be sold subject to such restriction. Moreover, it does not appear, and defendant does not contend, that the deed for any of the twenty lots conveyed subject to such restriction contains any provision pur*73porting to subject C. W. Spruill’s remaining property to such restriction or to obligate him to convey his remaining property subject to such restriction. (See Reed v. Elmore, 246 N.C. 221, 98 S.E. 2d 360.) In short, nothing in this record shows that a restriction limiting the use thereof to residential purposes was ever imposed at anytime or in any manner on plaintiffs’ lots. See Turner v. Glenn, 220 N.C. 620, 18 S.E. 2d 197. Hence, the judgment of the court below is affirmed.
Affirmed.